[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Warren Cty. Bar Assn. v. Brenner, Slip Opinion No. 2020-Ohio-142.]




                                          NOTICE
This slip opinion is subject to formal revision before it is published in an advance
sheet of the Ohio Official Reports. Readers are requested to promptly notify the
Reporter of Decisions, Supreme Court of Ohio, 65 South Front Street, Columbus,
Ohio 43215, of any typographical or other formal errors in the opinion, in order that
corrections may be made before the opinion is published.


                           SLIP OPINION NO. 2020-OHIO-142
                 WARREN COUNTY BAR ASSOCIATION v. BRENNER.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
                     may be cited as Warren Cty. Bar Assn. v. Brenner,
                          Slip Opinion No. 2020-Ohio-142.]
Attorneys—Misconduct—Violations of the Rules of Professional Conduct,
        including failing to act with reasonable diligence in representing a client
        and failing to keep a client reasonably informed about the status of a
        matter—Conditionally stayed six-month suspension.
     (No. 2018-0822—Submitted May 8, 2019—Decided January 22, 2020.)
        ON CERTIFIED REPORT by the Board of Professional Conduct of the
                             Supreme Court, No. 2018-018.
                                  __________________
        Per Curiam.
        {¶ 1} Respondent, Andrew Jay Brenner, of Mason, Ohio, Attorney
Registration No. 0085066, was admitted to the practice of law in Ohio in 2009.
        {¶ 2} In a complaint certified to the Board of Professional Conduct on April
17, 2018, relator, Warren County Bar Association, charged Brenner with
professional misconduct arising from his neglect of a legal matter, his failure to
                             SUPREME COURT OF OHIO




reasonably communicate with his clients regarding that matter, and his failure to
cooperate with relator’s investigation. Brenner did not participate in relator’s
investigation and failed to answer the complaint. Consequently, his default was
certified to this court.
        {¶ 3} Although Brenner timely responded to our June 15, 2018 show-cause
order, we imposed an interim default suspension on August 7, 2018. Warren Cty.
Bar Assn. v. Brenner, 155 Ohio St. 3d 1280, 2018-Ohio-3116, 121 N.E.3d 393. We
also granted Brenner’s motion for leave to answer the complaint and remanded the
case to the board for further proceedings. 153 Ohio St. 3d 1456, 2018-Ohio-3118,
103 N.E.3d 834. On remand, the board granted relator’s motion to file an amended
complaint and a panel of the board later considered the cause on the parties’
consent-to-discipline agreement, see Gov.Bar R. V(16).
        {¶ 4} The parties stipulated that in June 2016, Larry Buchanan, the principal
for Security Self Storage, Inc. (“Security”), retained Brenner to represent the
company in a small-claims case that Buchanan had filed in municipal court against
one of Security’s former tenants.
        {¶ 5} Although Brenner participated in the litigation and discussed the
defendant’s discovery requests with Buchanan, he did not complete the discovery
responses or produce them to the defendant.         Brenner also failed to inform
Buchanan that the defendant had filed motions to compel discovery and to deem its
requests for admissions admitted. In the absence of responses to those motions
from Brenner, the court granted the motions and ordered Security to provide its
discovery responses by a set date.
        {¶ 6} Because Brenner did not comply with the court’s order, the defendant
filed a motion to find Security in contempt, and the court set a date for the contempt
hearing. Brenner did not appear at the contempt hearing and the court found
Security in contempt of its discovery order, dismissed Security’s complaint with
prejudice, and entered a judgment of $10,092.50 plus $1,455 in attorney fees on a




                                          2
                                January Term, 2020




counterclaim the defendant had filed. Brenner did not notify Buchanan of that
judgment. Buchanan received notice of the judgment through other sources and
paid it in full; he then filed a disciplinary grievance and also filed a malpractice
action against Brenner in common pleas court.         The court entered a default
judgment against Brenner in the malpractice action on January 5, 2018.
       {¶ 7} The parties stipulated and the board found that Brenner’s conduct
violated Prof.Cond.R. 1.3 (requiring a lawyer to act with reasonable diligence in
representing a client), 1.4(a)(3) (requiring a lawyer to keep a client reasonably
informed about the status of a matter), and 8.1(b) (prohibiting a lawyer from
knowingly failing to respond to a demand for information from a disciplinary
authority). Relator agreed to dismiss six additional alleged rule violations.
       {¶ 8} The parties stipulated that the only aggravating factor present is
Brenner’s failure to cooperate in the disciplinary process.        See Gov.Bar R.
V(13)(B)(5). As mitigating factors, the parties agreed that Brenner does not have
a prior disciplinary record, did not act with a dishonest or selfish motive, did not
personally gain from his misconduct, demonstrated a cooperative attitude in this
proceeding during his interim suspension, and presented evidence of his good
character or reputation. See Gov.Bar R. V(13)(C)(1), (2), (4), and (5). Although
the parties acknowledged that Brenner suffers from anxiety and depression and
entered into a two-year contract with the Ohio Lawyers Assistance Program
(“OLAP”) on November 5, 2018, they have not suggested that his disorders qualify
as a mitigating factor pursuant to Gov.Bar R. V(13)(C)(7).
       {¶ 9} The board recommends that we accept the parties’ consent-to-
discipline agreement and suspend Brenner from the practice of law for six months
with the entire suspension stayed on the conditions recommended by the parties.
       {¶ 10} In support of that sanction, the parties and the board cite Dayton Bar
Assn. v. Wilcoxson, 153 Ohio St. 3d 279, 2018-Ohio-2699, 104 N.E.3d 772. We
suspended Wilcoxson’s license on an interim basis as a result of his initial failure



                                         3
                             SUPREME COURT OF OHIO




to answer the disciplinary charges against him but later granted Wilcoxson’s motion
to terminate the interim suspension and remanded the case to the board. We
ultimately found that Wilcoxson—like Brenner—neglected a client’s legal matter,
failed to keep the client informed about the status of that matter, and then failed to
respond to the ensuing disciplinary investigation. But Wilcoxson notably also
failed to take reasonably practicable steps to protect the client’s interest upon his
withdrawal from the representation. Id. at ¶ 7. Just one aggravating factor was
present—Wilcoxson’s failure to properly notify his client that he did not maintain
professional-liability insurance. Mitigating factors included the absence of prior
discipline, the absence of a dishonest or selfish motive, Wilcoxson’s payment of
restitution, and evidence of his good character and reputation. We adopted the
parties’ consent-to-discipline agreement and suspended Wilcoxson for six months,
all stayed on the condition that he engage in no further misconduct.
       {¶ 11} Based on the foregoing, we agree that Brenner’s conduct violated
Prof.Cond.R. 1.3, 1.4(a)(3), and 8.1(b) and that a six-month suspension, all stayed
on the recommended conditions, is the appropriate sanction for that misconduct.
We therefore accept the parties’ consent-to-discipline agreement.
       {¶ 12} Accordingly, Andrew Jay Brenner is suspended from the practice of
law in Ohio for six months, with the entire suspension stayed on the conditions that
he (1) comply with his November 5, 2018 OLAP contract, (2) follow any treatment
and counseling recommendations arising from that contract, (3) make restitution to
Security Self Storage, Inc., in the amount of $14,114.76 plus judgment interest
accruing from January 5, 2018, (4) serve a one-year term of monitored probation in
accordance with Gov.Bar R. V(21), and (5) engage in no further misconduct. If
Brenner fails to comply with any condition of the stay, the stay will be lifted and
he will serve the full six-month suspension. In addition, the interim default
suspension imposed on August 7, 2018, is terminated. Before Brenner may resume
the practice of law, however, he must apply for reinstatement and demonstrate that




                                          4
                                  January Term, 2020




he has fully complied with this court’s August 7, 2018 interim-default-suspension
order. Costs are taxed to Brenner.
                                                                Judgment accordingly.
          O’CONNOR, C.J., and FRENCH, FISCHER, DONNELLY, and STEWART, JJ.,
concur.
          FISCHER, J., concurs, with an opinion joined by DONNELLY, J.
          KENNEDY, J., dissents, with an opinion joined by DEWINE, J.
                                 __________________
          FISCHER, J., concurring.
          {¶ 13} I join the majority opinion in this case accepting the parties’ consent-
to-discipline agreement. I write separately, however, to respectfully disagree with
the viewpoint proposed in the dissenting opinion, which would reject the consent-
to-discipline agreement based on the flawed conclusion that the Supreme Court
Rules for the Government of the Bar require this court to impose specific conditions
on any term of monitored probation in an attorney-discipline case.
          {¶ 14} As I have stated in Disciplinary Counsel v. Halligan, ___ Ohio St.3d
___, 2019-Ohio-3748, ___ N.E.3d ___, ¶ 31-35 (Fischer, J., concurring),
Disciplinary Counsel v. Harmon, ___ Ohio St.3d ___, 2019-Ohio-4171, ___
N.E.3d ___, ¶ 60 (Fischer, J., dissenting), and Dayton Bar Assn. v. Sullivan, ___
Ohio St.3d ___, 2020-Ohio-124, ____ N.E.3d ____, ¶ 40 (Fischer, J. concurring),
neither the Supreme Court Rules for the Government of the Bar nor decades of this
court’s case law addressing attorney discipline supports such a requirement.
          {¶ 15} While I agree that a more specific term of monitored probation can
be useful and is in some cases necessary, see, e.g., Disciplinary Counsel v. Bennett,
146 Ohio St. 3d 237, 2016-Ohio-3045, 54 N.E.3d 1232, ¶ 19, I disagree with the
dissenting opinion’s view that such specific conditions must be attached every time
this court decides to order a sanction of monitored probation. Thus, I disagree with
the dissenting opinion’s conclusion that specific conditions must be attached to the



                                            5
                                SUPREME COURT OF OHIO




monitored probation in Andrew Jay Brenner’s consent-to-discipline agreement. I
join the majority opinion and agree that Brenner’s consent-to-discipline agreement
is appropriate under the Supreme Court Rules for the Government of the Bar and
this court’s precedent.
       DONNELLY, J., concurs in the foregoing opinion.
                                 __________________
       KENNEDY, J., dissenting.
       {¶ 16} Because the Rules for the Government of the Bar require this court
to impose specific conditions whenever we impose a period of probation and
because neither the consent-to-discipline agreement in this case nor the report of
the Board of Professional Conduct includes any conditions for the probation
imposed on respondent, Andrew Jay Brenner, I would reject the consent-to-
discipline agreement and remand this matter to the board for further proceedings.
For these reasons, I dissent.
       {¶ 17} Gov.Bar R. V(12)(A)(4) provides that when this court imposes a
term suspension on an attorney, it may also impose “[p]robation for a period of time
upon conditions as the Supreme Court determines.” (Emphasis added.) But rather
than imposing those specific conditions itself, the majority relies on Gov.Bar R.
V(21) to provide the conditions of probation by default. However, the probation
procedures established in Gov.Bar R. V(21) were never intended to provide the
tailored conditions of probation needed to protect the public from future misconduct
while promoting the attorney’s rehabilitation.
       {¶ 18} Gov.Bar R. V(21)(A)(1), (3), (4), and (5) state that when this court
has imposed probation, the relator is required to “[s]upervise the term and
conditions of probation,” appoint and receive reports from one or more monitoring
attorneys, and investigate reports of a violation of the conditions of probation.
Gov.Bar R. V(21)(B)(1) through (3) direct a monitoring attorney to “[m]onitor
compliance by the respondent with the conditions of probation imposed by the




                                          6
                                January Term, 2020




Supreme Court” (emphasis added), provide reports to the relator “regarding the
status of the respondent and compliance with the conditions of probation,” and
“[i]mmediately report to the relator any violations by the respondent of the
conditions of probation.” And pursuant to Gov.Bar R. V(21)(D), probation may
not be terminated unless all costs of the proceedings as ordered by this court have
been paid, “the respondent has complied with the conditions of probation, and no
formal disciplinary proceedings are pending against the respondent.”
       {¶ 19} Our conditions of probation are important because when a relator
has probable cause to believe that a respondent has committed “a significant or
continuing violation of the conditions of probation,” Gov.Bar R. V(21)(E) directs
the relator to “file a petition for the revocation of probation, reinstatement of any
stayed suspension, and citation for contempt” with the director of the board. If a
panel of the board, after a hearing, finds “clear and convincing evidence that the
respondent is guilty of a significant or continuing violation of the conditions of
probation,” it reports the violation to this court. Gov.Bar R. V(21)(H).
       {¶ 20} One purpose of imposing probation is to “provide the Court with a
more immediate penalty if probation is violated.” 1989 Staff Notes to Gov.Bar R.
V. Therefore, when a panel files a certified report regarding a probation violation,
we may issue “an order reinstating any period of suspension previously stayed by
the Supreme Court, pending the entry of a final order by the Supreme Court,”
Gov.Bar R. V(21)(I). But reinstating a suspension that was previously stayed is not
the sole penalty available to the court for a probation violation; after this court
issues a show-cause order (and holds a hearing if any objections are filed), it “shall
enter an order as it finds proper in accordance with [Gov.Bar R. V(17)],” Gov.Bar
R. V(21)(K).
       {¶ 21} Therefore, because it is incumbent on this court to impose specific
conditions of probation, Gov.Bar R. V(21) provides little guidance for the day-to-
day supervision, monitoring, and rehabilitation of the respondent. Gov.Bar R.



                                          7
                             SUPREME COURT OF OHIO




V(21)(C)(1) through (3) require the respondent to have in-person meetings with the
monitoring attorney at least once a month during the first year of probation; to
provide his monitoring attorney with a written release or waiver for use in verifying
the respondent’s compliance regarding medical, psychological, or other treatment;
and to cooperate with the monitoring attorney’s efforts to monitor the respondent’s
compliance with the conditions of probation. But these three generic requirements
cannot be expected to establish clear goals and expectations of monitoring for all
forms of misconduct. Instead, conditions tailored to the facts and circumstances
of a respondent’s misconduct must be imposed to protect the public and rehabilitate
the respondent.
       {¶ 22} This court’s imposition of specific conditions of probation is
therefore “essential to the scheme” of probation established by Gov.Bar R. V(21).
Disciplinary Counsel v. Halligan, ___ Ohio St.3d ___, 2019-Ohio-3748, ___
N.E.3d ___, ¶ 43 (Kennedy, J., concurring in part and dissenting in part). The Rules
for the Government of the Bar give this court—and only this court—the authority
to impose those conditions, id. at ¶ 42, and the “failure to attach conditions to
probation is more than a missed opportunity to set the criteria and goals for
professional redemption, it is an abdication of our duty under the Rules for the
Government of the Bar,” id. at ¶ 41. When this court does not provide guidance to
the relator, the respondent, the monitoring attorney, and the board as to the
conditions of probation—conditions specifically designed by this court to protect
the public and rehabilitate the respondent—it undermines the effectiveness of the
probation scheme established by Gov.Bar R. V(21).
       {¶ 23} For these reasons, “[a] term of probation should have sufficient
conditions tied to a respondent’s violations to protect the public from further
violations of the Rules of Professional Conduct” while also providing supervisory
activities “tailored to benefit a respondent.”    Halligan at ¶ 45 (Kennedy, J.,
concurring in part and dissenting in part).




                                          8
                                January Term, 2020




       {¶ 24} In a consent-to-discipline case, the parties have the opportunity to
design the most appropriate conditions based on the facts and circumstances of the
case. The relator, which must supervise the term of probation, and the respondent,
who must serve it, share an interest in ensuring that the conditions of probation
promote the disciplined attorney’s rehabilitation while protecting the public and
making good use of the time and energy of the relator, the respondent, and the
monitoring attorney. When the relator and the respondent enter into a consent-to-
discipline agreement stipulating that the sanction for the respondent’s misconduct
should include monitored probation, the parties need to include conditions of
probation. Conditions are essential to monitored probation and must be set by this
court when probation is imposed, but neither the board nor this court has authority
to modify a consent-to-discipline agreement to add conditions that the parties
omitted, see Gov.Bar R. V(16)(B) and (C); Gov.Bar R. V(17)(D); see also Gov.Bar
R. V(12)(I) (“If applicable, the panel shall include in its report any conditions of
probation”). Therefore, consent-to-discipline agreements that include monitored
probation but do not specify its conditions should be rejected by the board or, failing
that, should be rejected by this court.
       {¶ 25} In this case, neither the consent-to-discipline agreement nor the
board’s report includes any conditions of probation. I am therefore constrained to
reject the consent-to-discipline agreement, and I would remand this matter to the
board for further proceedings that would permit the imposition of specific
conditions for the one-year term of monitored probation. Appropriate conditions
related to overseeing respondent’s office-management practices include the
following: (1) respondent shall meet in person with his monitoring attorney on a
monthly basis as required by Gov.Bar R. V(21)(C)(1), (2) respondent shall provide
his monitoring attorney with a written release or waiver for use in verifying
compliance regarding medical, psychological, or other treatment as required by
Gov.Bar R. V(21)(C)(2), (3) respondent shall cooperate and work with the monitor,



                                          9
                            SUPREME COURT OF OHIO




who shall act as a mentor and provide guidance to respondent regarding the proper
operation and management of a law practice, (4) respondent, with the relator or
monitoring attorney, shall design a comprehensive plan to ensure that he is
reasonably diligent in the representation of his clients; in the event respondent
cannot act with reasonable diligence in representing his clients, the relator or
monitoring attorney may limit the number of active cases respondent may maintain,
(5) respondent shall maintain an active-case list or a docketing system and shall
give the monitoring attorney an inventory of active cases each month, (6)
respondent shall give the monitoring attorney access to nonconfidential client
materials and files, ledgers, and account statements as needed to allow the
monitoring attorney to review respondent’s active cases to ensure his compliance
with the Rules of Professional Conduct, see Allen Cty. Bar Assn. v. Williams, 95
Ohio St. 3d 160, 2002-Ohio-2006, 766 N.E.2d 973, ¶ 16, and (7) prior to the
termination of probation, as part of his continuing-legal-education requirements
under Gov.Bar R. X, respondent shall complete at least six hours of continuing-
legal-education courses on law-office management and operations.
       {¶ 26} In some cases, making the stay of a suspension subject to conditions
is a sufficient method to compel compliance with our disciplinary order and the
additional sanction of monitored probation is not necessary. (The Rules for the
Government of the Bar do not provide any specific procedure for the relator or a
monitoring attorney to supervise the conditions of a stayed suspension.) However,
since the majority accepts the consent-to-discipline agreement, and given the way
the agreement in this particular case is structured, we should also include the
following requirements agreed to by the parties as conditions of probation rather
than conditions of the stay: (1) respondent shall comply with his November 5, 2018
contract with the Ohio Lawyers Assistance Program, (2) respondent shall follow
any treatment and counseling recommendations arising from that contract, (3)
respondent shall make restitution to Security Self Storage, Inc., in the amount of




                                       10
                               January Term, 2020




$14,114.76 plus judgment interest accruing from January 5, 2018, before
respondent may apply to terminate probation, and (4) respondent shall engage in
no further misconduct.
       {¶ 27} “An effective attorney-probation system—one that follows the Rules
for the Government of the Bar—requires the considered input of this court in
establishing the conditions of probation.” Halligan, ___ Ohio St.3d ___, 2019-
Ohio-3748, ___ N.E.3d ___, at ¶ 47 (Kennedy, J., concurring in part and dissenting
in part). Because no specific conditions are imposed for respondent’s term of
probation, I dissent from the court’s decision today.
       DEWINE, J., concurs in the foregoing opinion.
                              __________________
       Kenneth E. Peller, Bar Counsel, and Dwight A. Packard II, for relator.
       Reminger Co., L.P.A., and Ian D. Mitchell, for respondent.
                          ________________________




                                         11